DETAILED ACTION
This is a first office action in response to application no. 16/978,934 filed on September 8, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 18-19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (US Patent Application Publication no. 2019/0283875).


Regarding claims 1 and 20, Zhu discloses an image processing method and apparatus comprising a transcode section configured to transcode coded data obtained by coding a captured image captured by a moving body with an image capturing section (See Zhu Fig. 3, step 340 and [0044]), on a basis of positional information indicating a position where the captured image has been generated (See Zhu [0035] and [0131]).

As per claim 2, Zhu further discloses an image processing method and apparatus comprising wherein the transcode section includes a decoding section decoding the coded data to generate a decoded image, and a coding section coding the decoded image generated by the decoding (See Zhu [0004] and [0055]). The Applicant should note that the receiving Terminal does contain a decoder in order to receive the image; wherein a transcoder or re-encoder is a receiver which re-encode the data for later use in a different format.

As per claims 18-19, Zhu further discloses an image processing method and apparatus comprising wherein the moving body includes a flying object, and therein the moving body includes a vehicle (See Fig. 1 flying vehicle 100, and [0029]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Patent Application Publication no. 2019/0283875) in view of Wu et al. (US Patent Application Publication no. 2017/0180729).

Regarding claim 3, most of the limitation of this claim have been noted in the above rejection of claim 1.
it is noted that Zhu is silent about the image processing apparatus wherein the coded data is obtained by coding the captured image into a still image on a one-by-one basis, the decoding section decodes the coded data of each of a plurality of the captured images to generate the decoded image, and the coding section codes, into a moving image, a plurality of the decoded images generated by the decoding section.
	However, Wu teaches an image processing apparatus wherein the coded data is obtained by coding the captured image into a still image on a one-by-one basis, the decoding section decodes the coded data of each of a plurality of the captured images to generate the decoded image, and the coding section codes, into a moving image, a plurality of the decoded images generated by the decoding section (See [0007], [0062] and [0097]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Zhu’s image processing to incorporate  Wu’s teachings wherein the coded data is obtained by coding the captured image into a still 

As per claim 4, most of the limitations of the limitations of this claim have been noted in the above rejection of claim 2.  In addition, the combination of Zhu and Wu further teaches an image processing apparatus wherein the coding section performs coding to obtain frame images of a moving image (See Zhu [0032] and [0034]).

As per claim 5, most of the limitations of the limitations of this claim have been noted in the above rejection of claim 4.  In addition, the combination of Zhu and Wu further teaches an image processing apparatus wherein the coding section sets, on a basis of the positional information, a reference frame referenced in coding of the moving image (See Wu [0133] and [0135]).

As per claim 11, most of the limitations of the limitations of this claim have been noted in the above rejection of claim 3.  In addition, the combination of Zhu and Wu further teaches an image processing apparatus wherein the coding section selects, on a basis of the positional information, a captured image to be coded (See Wu [0071]).




As per claim 12, most of the limitations of the limitations of this claim have been noted in the above rejection of claim 1.  In addition, the combination of Zhu and Wu further teaches an image processing method and apparatus wherein the positional information includes at least one of GPS (Global Positioning System) information indicating a position of the moving body, IMU (Inertial Measurement Unit) information indicating movement of the moving body, or image capturing control information indicating an image capturing direction of the captured image (See Wu [0068] and [0069]).

As per claim 16, most of the limitations of the limitations of this claim have been noted in the above rejection of claim 4.  In addition, the combination of Zhu and Wu further teaches an image processing apparatus wherein the plurality of captured images includes captured images generated by a plurality of the moving bodies (See Wu [0005], lines 1-13).

As per claim 17, most of the limitations of the limitations of this claim have been noted in the above rejection of claim 3.  In addition, the combination of Zhu and Wu further teaches a transmission section transmitting, to another apparatus, recoded data generated by the coding section (See Zhu [0032], [0042] and [0043]).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Patent Application Publication no. 2019/0283875) in view of Wu et al. (US Patent Application Publication no. 2017/0180729) as applied to claim 13 above, and further in view of Ozaki et al. (US Patent no.7269509).

Regarding claim 14, most of the limitations of this claim have been noted in the above rejection of claim 13.
	It is noted that the combination of Zhu and Wu is silent about an image processing apparatus wherein the positional information is added to the coded data using an Exif format.
	However, Ozaki teaches an image processing apparatus wherein the positional information is added to the coded data using an Exit format (See Ozaki col. 5, lines 47-59).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Zhu and Wu to incorporate Ozari’s teachings to provide an image processing apparatus wherein the positional information is added to the coded data using an Exit format.  The motivation for performing such a modification in the combination of Zhu and Wui is to accurately provide the position information of the photographed place to include incidental information along with vicinity region coordinates.

9.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Patent Application Publication no. 2019/0283875) in view of Wu et al. (US Patent Application Publication no. 2017/0180729) as applied to claim 4 above, and further in view of Kameyama (US Patent Application Publication no. 2010/0119157).

Regarding claim 8, most of the limitations of the limitations of this claim have been noted in the above rejection of claim 4.

	However, Kameyama teaches an image processing apparatus wherein the coding section sets, on a basis of the positional information, a coding parameter used for coding of the moving image (See Kameyama [0357] and [0412]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the image processing apparatus combination of Zhu and Wu to incorporate the teachings of Kameyama wherein the coding section sets, on a basis of the positional information, a coding parameter used for coding of the moving image.  The motivation for performing such a modification in the proposed combination of Zhu and Wu is to protect the moving image quality.

As per claim 15, most of the limitations of the limitations of this claim have been noted in the above rejection of claim 4.
	It is noted that the combination of Zhu and Wu is silent about the image processing apparatus wherein the coding section sorts a plurality of the decoded images on a basis of the positional information and codes the sorted plurality of the decoded images into a moving image.
However, Kameyama teaches an image processing apparatus wherein the coding section sorts a plurality of the decoded images on a basis of the positional information and codes the sorted plurality of the decoded images into a moving image (See Kameyama [0312] and [0336]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the image processing apparatus combination of Zhu and Wu to incorporate the teachings of Kameyama wherein the coding section sorts .

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Patent Application Publication no. 2019/0283875) in view of Wu et al. (US Patent Application Publication no. 2017/0180729) and Kameyama (US Patent Application Publication no. 2010/0119157) as applied to claim 8 above, and further in view of Fujimaki et al. (US Patent Application Publication no. 2010/0039529).

Regarding claim 9, most of the limitations of this claim have been noted in the above rejection of claim 8.
	It is noted that the combination of Zhu, Wu and Kameyama is silent about an image processing apparatus wherein the coding section sets a GOP structure as the coding parameter on a basis of the positional information.
	However, Fujimaki teaches an image processing apparatus wherein the coding section sets a GOP structure as the coding parameter on a basis of the positional information (See Fujimaki  [0104]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing data of the claimed invention, would recognize the advantage of modifying the proposed combination of Zhu, Wu and Kameyama to incorporate Fujimaki’s teachings wherein the coding section sets a GOP structure as the coding parameter on a basis of the positional information.  The motivation for performing such a modification in the proposed combination of Zhu, Wu and Kameyama is to enable the header section of . 

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Patent Application Publication no. 2019/0283875) in view of Wu et al. (US Patent Application Publication no. 2017/0180729) and Kameyama (US Patent Application Publication no. 2010/0119157) as applied to claim 8 above, and further in view of Shi et al. (US Patent Application Publication no. 2016/0133261).

Regarding claim 10, most of the limitations of this claim have been noted in the above rejection of claim 8.
	It is noted that combination of Zhu, Wu and Kameyama is silent about the coding section sets a quantization step for quantization performed in coding of the moving image, as the coding parameter on a basis of the positional information.
	However, Shi teaches an image processing apparatus wherein the coding section sets a quantization step for quantization performed in coding of the moving image, as the coding parameter on a basis of the positional information (See Shi [0375], [0385]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing data of the claimed invention, would recognize the advantage of modifying the proposed combination of Zhu, Wu and Kameyama to incorporate Shi’s teachings wherein the coding section sets a quantization step for quantization performed in coding of the moving image, as the coding parameter on a basis of the positional information.  The motivation for performing such a modification in the proposed combination of Zhu, Wu and Kameyama is to maintain the right number of bits since the number of bits may dynamically change in accordance with the position information.



Hardy et al. (US Patent Application Publication no. 2017/0223423) teaches system and method for secure cross-platform video transmission.
Bai et al. (US Patent Application Publication no. 2019/0075357) teaches system and method for presenting a video via transcode.
Wegener et al. (US Patent Application Publication no. 2014/0219361) teaches image data encoding for access by raster and by macroblock.
Zhou et al. (US Patent no. 10,136,132) teaches adaptive skip or zero block detection combined with transform size decision.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424